AO435                           ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS                   FOR COURT USE ONLY
(Rev. 04/18; WDVA Rev. 02/19)
                                                                                                    DUE DATE:
                                           TRANSCRIPT ORDER FORM
Please Read Instructions on Page 2.
1. REQUESTOR’S                 NAME                                                TELEPHONE NUMBER
   INFORMATION:
                                 Nancy C. Dickenson                                 276-619-6080
DATE OF REQUEST                  EMAIL ADDRESS (Transcript will be emailed to this address.)
7.1.2020                          nancy_dickenson@fd.org
MAILING ADDRESS                                                                    CITY, STATE, ZIP CODE
201 Abingdon Place                                                                 24211
2. TRANSCRIPT                    NAME OF COURT REPORTER
   REQUESTED:

                                 OR   CHECK HERE      ✔   IF HEARING WAS RECORDED BY FTR

CASE NUMBER                      CASE NAME                                         JUDGE’S NAME
1:20MJ92                         US v. James Brown                                 Sargent
DATE(S) OF                       TYPE OF PROCEEDING(S)                             LOCATION OF PROCEEDING
PROCEEDING(S)
6.30.2020                        Detention & Preliminary Exam Hearing               Abingdon
REQUEST IS FOR: (Select one)            FULL PROCEEDING          OR            SPECIFIC PORTION(S) (Must specify below)
                                  ✔
SPECIFIC PORTION(S) REQUESTED (If applicable):



3. SERVICE TURNAROUND CATEGORY REQUESTED:
   (See Page 2 for descriptions of each service turnaround category.)
✔ Ordinary (30‐Day)                                                Daily

    14‐Day                                                            Hourly

    Expedited (7‐Day)                                               RealTime

    3‐Day

4. CERTIFICATION: By signing below, I certify that I will pay all charges (deposit plus additional).
DATE                       SIGNATURE
 7.1.2020                         s/Nancy Dickenson-Vicars


          If you have any questions, please contact the court reporter coordinator at (434) 847‐5722
          or by email to CRC@vawd.uscourts.gov.

          Transcript Fee Rates can be found on our website under Standing Orders at:
          http://www.vawd.uscourts.gov/media/1576/transcripts2018‐3.pdf

          NOTE: Form must be flattened prior to electronically filing in CM/ECF so that all fillable fields can
          no longer be modified.

                     PRINT                                                                     RESET FORM
